UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                 Nos. 20-2765 & 20-2766
                                   _______________

                            UNITED STATES OF AMERICA

                                             v.

                                   TRUMAN JONES,
                                                          Appellant
                                    _______________

                     (M.D. Pa. Nos. 3:16-cr-00127 & 3:19-cr-00160)
                                   _______________

                          SUR PETITION FOR REHEARING
                                 _______________

 Present     SMITH, Chief Judge, and McKEE, AMBRO, CHAGARES, JORDAN,
             HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO,
             BIBAS, PORTER, MATEY, and PHIPPS, Circuit Judges


   The petition for rehearing filed by Appellant in the above-captioned case having been

submitted to the judges who participated in the decision of this Court and to all the other

available circuit judges of the circuit in regular active service, it is hereby ORDERED that

the petition for rehearing is GRANTED IN PART. A majority of the judges who partici-

pated in the decision of the Court having voted for rehearing, the petition for rehearing by

the panel is GRANTED. The opinion and judgment filed August 12, 2021, are hereby

VACATED. A subsequent opinion and judgment are herewith issued. The majority has

made changes to the language that appeared on page five.
   A majority of the judges of the circuit in regular service not having voted for rehear-

ing, the petition for rehearing by the Court en banc is DENIED.

                                                       By the Court,

                                                       s/ Stephanos Bibas
                                                       Circuit Judge

Dated: September 10, 2021
Lmr/cc: All Counsel of Record




                                             2